                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAIMARIA BODOR,                                       Civil Action No.: 5:19-cv-05787-EGS
individually and on behalf of all
others similarly situated,

                                 Plaintiff(s),
                            v.
                                                        DISCLOSURE STATEMENT
MAXIMUS FEDERAL SERVICES,                             PURSUANT TO FEDERAL RULE
INC.                                                    OF CIVIL PROCEDURE 7.1

                                 Defendant.


             Defendant Maximus Federal Services, Inc. (“Defendant”) by and through its

counsel, Saul Ewing Arnstein & Lehr LLP, hereby submits this Corporate

Disclosure Statement pursuant to Federal Rule of Civil Procedure 7.1 and states the

following:

             Maximus Federal Services, Inc. is 100% owned by Maximus Inc., which is a

publicly traded company on the New York Stock Exchange.

                                                 SAUL EWING ARNSTEIN & LEHR LLP

                                                 /s/ Marisa Rachel De Feo
                                                 Marisa Rachel De Feo, Esq. (316123)
                                                 1500 Market Street, 38th Floor
                                                 Philadelphia, Pennsylvania 19102
                                                 (215) 972-1976
                                                 Marisa.DeFeo@saul.com
                                                 Attorneys for Defendant
                                                 Maximus Federal Services, Inc.
Dated: March 13, 2020

36704985.1.doc 03/13/2020
